             Case 1:19-cr-02032-SMJ                     ECF No. 210-5               filed 09/24/20            PageID.1632 Page 1 of 2
                                                                      - 1 of 2 -
FD-302 (Rev. 5-8-10)

                                                FEDERAL BUREAU OF INVESTIGATION




                                                                                                                    Date of entry       06/19/2019



            JONATHAN VERWEY (PROTECT IDENTITY), date of birth (DOB) 05/16/1971, was
        interviewed at 9440 Evans Rd., Wapato, WA. After being advised of the
        identity of the interviewing Agent, also present was Det. Dan Cypher (YSO),
        and the nature of the interview, V      provided the following information:

           VERWEY was read Photographic Lineup instructions and allowed to read
        them. VERWEY and writer subsequently signed the instructions. VERWEY
        reviewed four sets of photographs containing six photographs each. The
        groups are numbered 5032, 5033, 5034, and 5035. During the review VERWEY
        provided the following information:

        5032 - VERWEY was visibly shaken and his eyes teared up when he reviewed #6
        (DONOVAN CLOUD). VERWEY stated that #6 looks like the man that held the
        pistol to his son's head. The facial hair, height, and hair style were
        similar. When asked about his reaction, VERWEY stated that he became
        overwhelmed with emotions when he saw the photograph. VERWEY identified
        photograph #6 as the individual that held a gun to his son's head and signed
        the bottom of the photograph.

        5033 - VERWEY did not identify anyone but noted that the man holding the
        shotgun had rounded cheeks like #5 (CASEY ROBERT TAHMALWALSH).

        5034 - VERWEY did not identify anyone, but noted that the man holding the
        shotgun had similar eyes to, but more facial hair than #4 (MORRIS BRUCE
        JACKSON).

        5035 - Did not identify anyone.                                 VERWEY did not see any females when his
        vehicle was stolen.

           VERWEY wasn't sure if he previously notified officers that the man with
        the shotgun also had a large knife/machete and was holding one in each
        hand. VERWEY wasn't sure but believes the machete had a sheath over the




   Investigation on    06/09/2019         at   White Swan, Washington, United States (In Person)

   File #   198A-SE-3120298                                                                                             Date drafted   06/13/2019

   by   Ronald T. Ribail
                                                                                                                                                          DEFENDANT'S
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not  EXHIBIT
  to be distributed outside your agency.

                                                                                                                                                         1004
               Case
FD-302a (Rev. 5-8-10)   1:19-cr-02032-SMJ     ECF No. 210-5   filed 09/24/20     PageID.1633 Page 2 of 2

         198A-SE-3120298
Continuation of FD-302 of   (U) John Verwey                               , On   06/09/2019   , Page   2 of 2




         blade.

            Later that day, writer and Det. Cypher were driving through the VERWEY's
         driveway to look in VERWEY's field for evidence, when VERWEY requested to
         speak to Agents. VERWEY notified that he saw a Facebook posting that had
         two pictures of the carjacking subjects. One of the pictures showed the
         same person he previously identified as holding a pistol to his son's head.
         The other picture was the individual that had the shotgun and machete.
         VERWEY stated that he was 100 percent sure these were the two carjacking
         subjects. VERWEY stated that the pictures were better representations of
         them.

            The signed instructions, signed photograph of DONOVAN CLOUD, and lineups
         will be made part of the investigative file.




                                                                                                        DEFENDANT'S EXHIBIT


                                                                                                          1004-2
